Name: Commission Regulation (EEC) No 2481/82 of 13 September 1982 amending Regulation (EEC) No 2422/82 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 82 Official Journal of the European Communities No L 264/11 COMMISSION REGULATION (EEC) No 2481/82 of 13 September 1982 amending Regulation (EEC) No 2422/82 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid number of consignments being sent to that country ; whereas, accordingly, the implementation of the measure in question should be deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Whereas provision has been made for the supply of 900 tonnes of flour to Lebanon, as specified in Annex I to Regulation (EEC) No 2422/82 (4) ; whereas the recipient organization is facing problems as regards the carrying-out of that measure as a result of the large HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2422/82 shall be deleted . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No L 259 , 7. 9 . 1982, p . 5 .